On May 30, 2000, the Defendant was sentenced to the following: Count II: Fifty (50) years in the Montana State Prison; Count TV: Fifty (50) years in the Montana State Prison; CountV: Fifty (50) years in the Montana State Prison; and Count VI: Fifty (50) years in the Montana State Prison, all to run concurrent to each other.
On November 3,2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matthew Wald. The state was not represented.
*82DATED this 21st day of December, 2000.
The Defendant having been duly informed of the amended judgment and commitment, and having not waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is modified to impose a restriction on parole, or any other form of supervised release, for a period of twenty (20) years from- the date of the original sentencing.
Hon. Ted L. Mizner, District Court Judge